UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION
UNITED STATES OF AMERICA
Vv. Case No: 5:19-cr-73-Oc-27PRL
MILLER WILSON, JR.
/
ORDER

BEFORE THE COURT are Defendant Wilson’s “Motion for Compassionate Release,
per 18 U.S.C. 3582(c)(1)(A)” (Dkt. 211), and the United States’ Motion to Dismiss for Lack of
Jurisdiction (Dkt. 212). Upon consideration, Wilson’s motion is DENIED, and the United
States’ motion is DENIED as moot.

Wilson stands convicted of conspiracy to defraud the United States and wire fraud (Count
One) and solicitation and receipt of healthcare kickbacks (Count Two). (Dkt. 205 at 1). He was
sentenced to 18 months imprisonment, followed by 3 years of supervised release. (Id. at 2-3). He
seeks a sentence reduction based on what he contends are “extraordinary and compelling”
circumstances. (Dkt. 211 at 4). He asserts that his life is “at grave risk, due to detention medical
deficiencies,” that he has “documented medical issues, of which the Bureau of Prisons continues
to disregard,” and that he qualifies as “‘at risk’ due to COVID-19.” (Id. at 1-2). Specifically, he
explains that he has a “documented blood disorder (which the VA treated) requiring he have 1-2
units of blood withdrawn every two weeks. The BOP refuses to provide the same treatment. The
blood disorder (Polycytemia vera) left untreated as above, can cause aneurisms and strokes.” (Id.
at 2). The United States responds that Wilson’s motion for compassionate release should be
denied or dismissed due to his failure to exhaust administrative remedies. (Dkt. 212 at 4-5).

The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to seek
compassionate release with the court after fully exhausting the administrative remedies available
to him following the failure of the Bureau of Prisons (BOP) to bring a motion on his behalf, or
30 days after the warden receives the request to bring such a motion, whichever is earlier. See
First Step Act of 2018, § 603(b). As the United States correctly contends, Wilson fails to show
that he has exhausted administrative remedies or that 30 days have elapsed since the warden
received his request to bring a motion for compassionate release on his behalf. (Dkt. 212 at 4).
He asserts that “[a]lthough [he] has submitted the request internally, out of an abundance of
caution, he also presents this motion to the court, and claims futility doctrine.” (Dkt. 211 at 3).
However, he provides no documentation reflecting that he made the request or the date of the
request. Accordingly, he has not satisfied § 3582(c)(1)(A), and his motion is due to be denied.!
Even if Wilson has exhausted his administrative remedies, he has not shown an “extraordinary
and compelling reason” warranting compassionate release.

While the First Step Act provides for a sentence reduction based on “extraordinary and
compelling reasons,” the reduction must be “consistent with applicable policy statements issued
by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing
Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The application notes to §
1B1.13 list four circumstances as extraordinary and compelling under § 3582(c)(1)(A): (A) a
serious medical condition; (B) advanced age and deteriorating health; (C) family circumstances;

and (D) an extraordinary and compelling reason other than, or in combination with, (A)-(C), as

 

' Although the United States moves to dismiss Wilson’s motion “for lack of jurisdiction,” (Dkt. 212 at 1),
the Eleventh Circuit has instructed that “Section 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional.”
United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). Additionally, Wilson does not support his contention
that the futility doctrine is applicable. See Sundar v. L.N.S., 328 F.3d 1320, 1326 (LIth Cir. 2003) (“[W]e will not
read futility or other exceptions into statutory exhaustion requirements where Congress has provided otherwise.”
(quotation omitted)); United States v. Onebunne, No. 1:18-cr-92-TCB, 2020 WL 6689642, at *2 (N.D. Ga. Nov. 13,
2020) (rejecting application of futility doctrine based on BOP’s purported denial of other requests for compassionate
release). In any event, Wilson’s conclusory assertion that he “claims futility doctrine” is insufficient. (Dkt. 211 at 3).
determined by the Director of the BOP. § 1B1.13, cmt. n.1.

None of the reasons offered by Wilson fall within these circumstances. First, although he
asserts that he suffers from medical conditions, including a blood disorder, he does not provide
documentation demonstrating that he suffers from a terminal illness or that his conditions
substantially diminish his ability to provide self-care.? See (Dkt. 211 at 4); U.S.S.G. § 1B1.13,
emt. n.l. To the extent he contends that, “per CDC guidelines, [he is] ‘at risk’ due to
COVID-19,” (Dkt. 211 at 2), courts in this Circuit, with which I agree, have held that “general
concerns about possible exposure to COVID-19 do not meet the criteria for an extraordinary and
compelling reason under U.S.S.G. § 1BI1.13.” See United States vy. Smith, No.
8:17-cr-412-T-36AAS, 2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020),

Additionally, Wilson does not qualify under the age-based criteria, and he has not
presented family circumstances to justify compassionate release. Moreover, his circumstances do
not warrant a sentence reduction under application note (D), especially when considering the
factors listed in the BOP’s Program Statement 5050.50, available at
https://www.bop.gov/policy/progstat/5050_ 050 _EN.pdf (last accessed April 28, 2021). In
summary, Wilson’s reasons are not encompassed within the “extraordinary and compelling”
circumstances in the policy statement of § 1B1.13 and are, therefore, not consistent with the
policy statement in § 1B1.13.

To the extent Wilson contends that district courts have discretion to determine whether a

 

? See, e.g., United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla.
June 7, 2019) (noting that defendants cannot “self-diagnose their own medical conditions” and denying
compassionate release due to absence of corroboration from medical provider that defendant is unable to provide
self-care or suffers a serious medical condition). Wilson also asserts that he is “being deprived of: a) recidivism
reduction courses; b) visitation; c) proper grooming services (no barber shop); outside recreation time daily; phone
time (more then [sic] 2-3 x’s per week); email access daily; any and all exercise equipment access; and is also
denied hot meals in the mornings (as required by BOP).” (Dkt. 211 at 5). These assertions do not establish an
extraordinary and compelling circumstance warranting compassionate release.
defendant has presented an extraordinary and compelling reason independent of U.S.S.G. §
1B1.13, courts in this Circuit, also with which I agree, have rejected that contention.* Even if
district courts have discretion to independently determine what constitutes an extraordinary and
compelling reason, Wilson has not established a basis to warrant compassionate release. See
Harris, 989 F.3d at 912 n.2 (noting that the Court “need not and do[es] not reach the issue of
whether the district court was required to consider § 1B1.13 n.1. If the court was required to, it
did. If it was not required to, it nonetheless independently considered and rejected [the
defendant’s] reasons as not ‘extraordinary and compelling.’”). Last, even if extraordinary and
compelling reasons exist, the § 3553(a) factors do not weigh in favor of Wilson’s release.4

Accordingly, Wilson’s motion for compassionate release is DENIED. (Dkt. 211). The
United States’ motion to dismiss Wilson’s motion is DENIED as moot. (Dkt. 212).

59 7%
DONE AND ORDERED this 27 day of April, 2021.

 

 

A ff a
JAMES D. WHITTEMORE
United States District Judge

Copies to: Defendant, Counsel of Record

 

* See, e.g., United States v. Plowright, No. CR 107-167, 2020 WL 3316989, at *2 (S.D. Ga. June 18, 2020)
(“[T]his Court will not consider circumstances outside of the specific examples of extraordinary and compelling
reasons to afford relief.”); see also United States v. Griffin, 815 F. App’x 503, 504 (11th Cir. 2020) (noting that
district courts must “find that a reduction is consistent with applicable policy statements issued by the Sentencing
Commission’).

“ These factors aid the court in imposing a sentence that is “sufficient but not greater than necessary . . . to
reflect the seriousness of the offense and to promote respect for the law, the need for adequate deterrence, the need
to protect the public, and the need to provide the defendant with educational or vocational training, medical care, or
other correctional treatment.” United States v. Powers, 790 F. App’x 176, 181-82 (11th Cir. 2019) (citation omitted).
In addition to these factors, “[t]he court must also consider the nature and circumstances of the offense and the
history and characteristics of the defendant ... .” United States v. Gonzalez- Villanueva, 810 F. App’x 809, 812 (11th
Cir. 2020) (citations omitted). The circumstances of Wilson’s offense do not weigh in favor of release. The record
reflects that he used his official position at a VA clinic to lead a conspiracy to award transportation assignments for
personal gain and solicited and received kickbacks and bribes. (Dkt. 196 J 43). Reducing his sentence, therefore,
would not reflect the seriousness of his offense, promote respect for the law, provide just punishment, or adequately
deter criminal conduct in the future.
